Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “such as” in line 3. The scope of the claim is confusing given that it is not clear whether the limitations after “such as” are limitations that must be met by the prior art (see MPEP 2173.05(d)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woolstencroft (US 6,902,800 B2) in view of Yonezawa et al. (US 2004/0053061 A1).
Regarding Claims 1-5 and 8-9, Woolstencroft discloses two structural components, i.e. prepregs, separated by a nonwoven veil (col 5, lines 63-65). The structural components comprising structural fibers, non-structural fibers, and thermoplastic resin, i.e. matrix resin, that is curable (col 3, lines 31-45; claim 1). The veil is non-woven (claim 14) and comprises carbon fibers and thermoplastic powder, i.e. polymer binder (col 7, lines 18-30). Given that veil is nonwoven it would necessarily be porous, permeable to liquid and comprise intermingled, randomly arranged fibers.
Woolstencroft does not disclose fire retardant particles dispersed throughout the nonwoven structure.
Yonezawa discloses a composition for use with prepreg which comprises a thermoplastic resin (abstract) and melamine phosphate flame retardant (para 0120) which provides sufficient flame retardancy without any problems in mechanical physical properties, electrical physical properties, and processability (para 0123).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Woolstencroft to incorporate the teachings of Yonezawa to produce the composite material, wherein the thermoplastic resin of the nonwoven veil comprises melamine phosphate flame retardant. Doing so would provide sufficient flame retardancy without any problems in mechanical physical properties, electrical physical properties, and processability.
While Woolstencroft in view of Yonezawa does not explicitly disclose the fire retardant particles are thermally expandable when exposed to fire or temperature above 200 °C as presently claimed, given that Woolstencroft in view of Yonezawa disclose fire retardant as presently claimed, including the use of melamine phosphate as presently claimed, it is clear that the fire retardant particles would inherently be thermally expandable when exposed to fire or temperature above 200 °C as presently claimed.
While Woolstencroft in view of Yonezawa does not explicitly disclose the amount of polymeric binder used in the nonwoven veil, since by definition the function of a binder is to hold or bind materials together, it would have been obvious to one of ordinary skill in the art to use amount of binder, including an amount sufficient to hold the fibers and the flame retardant particle together.
Regarding Claim 14, Woolstencroft in view of Yonezawa discloses all the limitations of the present invention according to Claim 1 above. Woolstencroft further discloses the non-woven veil comprises toughening additive such as thermoplastic fibers (i.e. thermoplastic polymer) (col 6, lines 10-13).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woolstencroft in view of Yonezawa as applied to claim 1 above, and further in view of Ingram et al. (WO 2017/103823 A1).
Regarding Claims 11-13, Woolstencroft in view of Yonezawa discloses all the limitations of the present invention according to Claim 1 above. Woolstencroft in view of Yonezawa does not disclose the weight of the non-woven veil, does not disclose the amount of binder present, and does not limit the type of thermoplastic powder binder.
Ingram discloses a veil known under tradename M524-ECR20A which has an areal weight of 19-25 g/m2 and 7-11% binder, wherein the binder comprises acrylic resin (pg 6, lines 1-7).  Ingram discloses that the veil minimizes fiber movement and prepreg splits (pg 9, lines 33-34).
It would have been obvious to a person having ordinary skill in the art to modify Woolstencroft in view of Yonezawa to incorporate the teachings of Ingram to produce the composite using a veil such as M524-ECR20A which has an areal weight of 19-25 g/m2 and 7-11% acrylic resin binder. Doing so would minimize fiber movement and prepreg splits.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woolstencroft in view of Yonezawa as applied to claim 1 above, and further in view of DiFonzo et al. (US 2009/0110872 A1).
Regarding Claim 15, Woolstencroft in view of Yonezawa discloses all the limitations of the present invention according to Claim 1 above. Woolstencroft further discloses that for the structural component (i.e. prepreg), the amount of structural fibers is at least 65 vol% and the amount of non-structural fibers or toughening additive is 2-50 vol% (col 5, lines 27-41). Therefore, it is clear that the amount of the remainder of the prepreg, i.e. matrix resin, would overlap that presently claimed.  Further, the prepreg also includes hardener, i.e. curing agent (Example 3). Woolstencroft discloses the structural fibers can be woven or nonwoven (col 6, lines 25-26) but does not disclose the use of unidirectional fibers.
DiFonzo discloses that prepregs can be made using woven fibers or unidirectional fibers (0017). Therefore, in light of the disclosure in DiFonzo of the equivalence and interchangeability of using unidirectional fibers, as claimed, and woven fibers, as disclosed by Woolstencroft, when making a prepreg, it would have been obvious to one of ordinary skill in the art to use prepreg in Woolstencroft that is made from unidirectional fibers, and thereby arrive at the present invention.
Claims 1-5, 7-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woolstencroft in view of Machherndl et al. (US 2008/0227889 A1).
Regarding Claims 1-5 and 7-10, Woolstencroft discloses two structural components, i.e. prepregs, separated by a nonwoven veil (col 5, lines 63-65). The structural components comprising structural fibers, non-structural fibers, and thermoplastic resin, i.e. matrix resin, that is curable (col 3, lines 31-45; claim 1). The veil is non-woven (claim 14) and comprises carbon fibers and thermoplastic powder, i.e. polymer binder (col 7, lines 18-30). Given that veil is nonwoven it would necessarily be porous, permeable to liquid and comprise intermingled, randomly arranged fibers.
Woolstencroft does not disclose fire retardant particles dispersed throughout the nonwoven structure.
Machherndl discloses melamine resin in encapsulated form as a flame retardant (paras 0015, 0038) where the encapsulated compound includes ammonium polyphosphate (para 0041). The examples disclose the use of Exolit AP 462 (para 0124) which is identical to the ammonium polyphosphate encapsulated by melamine used in the present invention (present specification, para 0024). The flame retardant is used as a powder when forming a prepreg (paras 0106-0107), and produces excellent flame-resistance and exhibits optimal curing, processing, and surface characteristics (abstract). Machherndl discloses that the flame retardant is milled to ensure good distribution (para 0106).
It would have been obvious to a person having ordinary skill in the art to modify Woolstencroft to incorporate the teachings of Machherndl to produce the composite further comprising fire retardant such as Exolit AP 462. Doing so would produce excellent flame-resistance and exhibit optimal curing, processing, and surface characteristics. It would have been obvious to one of ordinary skill in the art to control the particle size of the flame retardant in order that the majority of the flame retardant penetrates throughout the prepreg including the veil in order that the entire prepreg, including the veil has good flame retardant properties.
While Woolstencroft in view of Machherndl does not explicitly disclose the amount of polymeric binder used in the nonwoven veil, since by definition the function of a binder is to hold or bind materials together, it would have been obvious to one of ordinary skill in the art to use amount of binder, including an amount sufficient to hold the fibers and the flame retardant particle together.
Regarding Claim 14, Woolstencroft in view of Machherndl discloses all the limitations of the present invention according to Claim 1 above. Woolstencroft further discloses the non-woven veil comprises toughening additive such as thermoplastic fibers (i.e. thermoplastic polymer) (col 6, lines 10-13).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woolstencroft in view of Machherndl as applied to claim 1 above, and further in view of Ingram et al. (WO 2017/103823 A1).
Regarding Claims 11-13, Woolstencroft in view of Machherndl discloses all the limitations of the present invention according to Claim 1 above. Woolstencroft in view of Machherndl does not disclose the weight of the non-woven veil, does not disclose the amount of binder present, and does not limit the type of thermoplastic powder binder.
Ingram discloses a veil known under tradename M524-ECR20A which has an areal weight of 19-25 g/m2 and 7-11% binder, wherein the binder comprises acrylic resin (pg 6, lines 1-7).  Ingram discloses that the veil minimizes fiber movement and prepreg splits (pg 9, lines 33-34).
It would have been obvious to a person having ordinary skill in the art to modify Woolstencroft in view of Machherndl to incorporate the teachings of Ingram to produce the composite using a veil such as M524-ECR20A which has an areal weight of 19-25 g/m2 and 7-11% acrylic resin binder. Doing so would minimize fiber movement and prepreg splits.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woolstencroft in view of Machherndl as applied to claim 1 above, and further in view of DiFonzo et al. (US 2009/0110872 A1).
Regarding Claim 15, Woolstencroft in view of Machherndl discloses all the limitations of the present invention according to Claim 1 above. Woolstencroft further discloses that for the structural component (i.e. prepreg), the amount of structural fibers is at least 65 vol% and the amount of non-structural fibers or toughening additive is 2-50 vol% (col 5, lines 27-41). Therefore, it is clear that the amount of the remainder of the prepreg, i.e. matrix resin, would overlap that presently claimed.  Further, the prepreg also includes hardener, i.e. curing agent (Example 3). Woolstencroft discloses the structural fibers can be woven or nonwoven (col 6, lines 25-26) but does not disclose the use of unidirectional fibers.
DiFonzo discloses that prepregs can be made using woven fibers or unidirectional fibers (0017). Therefore, in light of the disclosure in DiFonzo of the equivalence and interchangeability of using unidirectional fibers, as claimed, and woven fibers, as disclosed by Woolstencroft, when making a prepreg, it would have been obvious to one of ordinary skill in the art to use prepreg in Woolstencroft that is made from unidirectional fibers, and thereby arrive at the present invention.
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant’s amendment to Claim 13 only partially overcomes the 112(b) rejection of record. Applicant has amended the claim to resolve one instance of the “such as” language, however, line 3 of the present claim still reads “polybutadienes such as poly styrene butadiene and polybutadiene acrylonitrile”. The scope of the claim is confusing given that it is not clear whether the limitations after “such as” are limitations that must be met by the prior art (see MPEP 2173.05(d)).
Applicant argues that Woolstencroft does not disclose two prepregs separated by a nonwoven veil which is porous and permeable to liquid. Specifically, applicant argues that the structure of Woolstencroft is two “structural components” separated by the nonwoven veil, wherein all three layers are impregnated at once during molding. Applicant is arguing that before the impregnation the “structural components” can’t be considered prepregs, and after impregnation and curing, the nonwoven veil would be full of resin and would no longer be considered porous (Remarks, pg 7).
However, after impregnating the structure and before curing, the structural components would be equivalent to prepregs (i.e. a layer of reinforcement fibers impregnated with a curable matrix resin) and the nonwoven layer would still be considered porous because it still has a resin high flow rate (col 7, lines 31-35; col 6, lines 4-5).
Applicant states the combination of Yonezawa with Woolstencroft is not understood since Woolstencroft discloses thermoplastic powder and not thermoplastic resin (Remarks, pg 8).  
Given that Woolstencroft discloses a veil made from thermoplastic powder (which is necessarily made from thermoplastic resin) and given that Yonezawa discloses using melamine phosphate flame retardant with thermoplastic resin, the examiner’s position remains that it would have been obvious to one of ordinary skill in the art to include the melamine phosphate flame retardant in the nonwoven veil of Woolstencroft whereby the thermoplastic powder or resin would thereby comprise melamine phosphate flame retardant.
Applicant argues that Yonezawa is not relevant to the incorporation of fire retardant particles into a nonwoven veil that is interleaved or interposed between two adjacent prepreg plies as claimed for the present invention (Remarks, pg 8).
However, note that while Yonezawa does not disclose all the features of the present claimed invention, Yonezawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a melamine phosphate flame retardant which provides sufficient flame retardancy without any problems in mechanical physical properties, electrical physical properties, and processability, and in combination with the primary reference, discloses the presently claimed invention. 
Regarding Claims 11-13, applicant argues the areal weight for the nonwoven veil of Ingram does not include flame retardant particles as required in claim 11 and therefore the reference is also not relevant for claim 12 which is related to the amount of binder sufficient to hold the randomly arranged fibers and flame retardant together (Remarks, pgs 8-9).
However, the areal weight disclosed by Ingram is being applied to the combination of Woolstencroft and Yonezawa which teach a veil with flame retardant particles. Further, since the amount disclosed by Ingram meets that claimed, it would necessarily have to be an amount sufficient to hold the randomly arranged fibers and the fire retardant together.
Regarding Claim 15, applicant argues as above that the structural component of Woolstencroft is not a prepreg (Remarks, pg 9).
However, as stated above, after impregnating the structure and before curing, the structural components would be equivalent to prepregs (i.e. a layer of reinforcement fibers impregnated with a curable matrix resin).
Regarding the 35 USC 103 rejection over Woolstencroft in view of Machherndl, applicant’s arguments regarding Woolstencroft are the same as set forth for Woolstencroft in view of Yonezawa (Remarks, pg 9) and the examiner’s position regarding Woolstencroft is the same as set forth above.
Applicant argues that Machherndl is not relevant to the incorporation of fire retardant particles into a nonwoven veil that is interleaved or interposed between two adjacent prepreg plies as claimed for the present invention (Remarks, pg 10).
However, note that while Machherndl does not disclose all the features of the present claimed invention, Machherndl is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a melamine resin in encapsulated form as a flame retardant where the encapsulated compound includes ammonium polyphosphate, which, when used as a powder when forming a prepreg, produces excellent flame-resistance and exhibits optimal curing, processing, and surface characteristics, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787